Citation Nr: 0028770	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to an increased rating for arthralgia of the 
right knee, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for arthralgia of the 
left knee, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for arthralgia of the 
low back, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for arthralgia of the 
right shoulder, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1942 to November 
1945.

This appeal is from April 1991 and May 1992 rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The former denied increased 
compensation for arthralgia of the knees, back, and right 
shoulder.  The latter, in pertinent part, denied service 
connection for arthritis of the lumbosacral spine.

The Board of Veterans' Appeals (Board) remanded the case in 
July 1996 and again in November 1997.  While last in remand 
status, the veteran clarified an ambiguous statement of March 
1997, confirming his intent to further prosecute the 
increased rating issues.

The Board issued a decision in this appeal in June 1999, 
which the veteran appealed to the United States Court of 
Veterans Appeals (Court).  In March 2000, the Court granted a 
joint motion by the veteran and VA General Counsel to remand 
the issues stated above, dismiss one issue, and stay further 
proceedings [hereinafter Joint Motion or JM].  This decision 
of the Board responds to the mandate of the Court.

The Joint Motion requires remand to the RO of the issue of 
service connection for arthritis of the lumbosacral spine.  
The reasons for the remand are discussed in the REMAND 
section of this decision, below.  The Board will also defer 
review of the rating of arthralgia of the low back.  The 
arthralgia is rated as limitation of motion of the lumbar 
spine.  The arthritis, should it become service connected, 
would be rated based on limitation of motion of the lumbar 
spine.  It would be premature to rate arthralgia of the low 
back while further development and adjudication of the claim 
for lumbosacral arthritis is pending.

The Joint Motion also seeks a disability rating for 
degenerative joint disease of the knees.  Whereas VA denied 
that claim in December 1951, and has not adjudicated the 
claim since, the Board construes a request to reopen a claim 
for service connection for arthritis of the knees.  That 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service-connected arthralgia of the right and left knee 
is manifested by lateral instability of a moderate degree in 
each knee, with pain on motion of each knee causing separate 
disability comparable to compensably disabling limitation of 
motion of each knee.

2.  Arthralgia of the right shoulder is manifested by 
limitation of motion of the arm from the side to above 
shoulder level with pain and tenderness causing functional 
impairment comparable to motion limited to shoulder level.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for that component of arthralgia of the right or the 
left knee manifesting as lateral instability are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

2.  The schedular criteria for a separate 10 percent rating 
for that component of arthralgia of the right knee manifested 
by painful motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.10, 4.14, 4.59, 4.71a, Diagnostic 
Code 5260 (1999).

3.  The schedular criteria for a separate 10 percent rating 
for that component of arthralgia of the left knee manifested 
by painful motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.10, 4.14, 4.59, 4.71a, Diagnostic 
Code 5260 (1999).

4.  The schedular criteria for a rating greater than 20 
percent for arthralgia of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service medical records include a March 1943 enlistment 
physical examination report.  The appellant reported a 
football injury of the right knee in 1939 and complete 
recovery within three weeks, without recurrence of 
disability.  X-ray study showed a small exostosis on the 
posterior medical aspect of the right femur, with no other 
evidence of bone or joint pathology.

A November 1943 record of transfer to hospital shows a 
diagnosis of arthritis, right knee, cause undetermined.  On 
hospitalization at Camp Gordon from November 4 to 22, 1943, 
the chief complaint was pain in left [sic] knee, stiffness 
and occasional locking in squatting position.  He reported he 
first hurt his right knee in 1939, when he dislocated it at 
football practice; an elastic bandage was applied; cold 
weather and dampness had caused pain and mild disability 
since.  He reported the right knee locked with squatting and 
trouble climbing in and out of trucks, and carrying heavy 
equipment.  Examination found both knees tender along the 
attachments of the semilunar cartilages, with no grating or 
limitation of flexion or extension; there was slight laxity 
of the right cruciate ligament.  On orthopedic consultation, 
the appellant reported pain in both knees for nine months, 
aggravated with marching and running.  He reported injuring 
both knees playing football; disability lasted one week.  He 
had been unable to do squatting exercises since.  Examination 
found no swelling deformity, no limitation of motion, no 
tenderness, and no crepitus.  October 1943 x-ray studies had 
shown a negative left knee.  The right knee, on the medial 
and posterior aspect of the femur just above the medial 
condyle, had an irregular triangular projection of bone, 
fairly well defined, with no apparent break in the cortex, 
resembling a benign exostosis; the study was otherwise 
negative.  The orthopedist recommended whirlpool and massage 
for one week.  The appellant had physiotherapy for one week.  
A November 1943 x-ray study of the right knee found no 
evidence of arthritis and no change in the exostosis 
previously reported.  The consultant's diagnosis was 
arthralgia, both knees.  The final diagnosis was other 
diseases of knee, exostosis of medial condyle of right femur, 
right knee, manifested by pain in right knee, locking, and 
cramping with squatting, caused by football injury in 1939.  
The condition was noted not incurred in line of duty, existed 
prior to entrance.  A dental medical history of November 1943 
noted a diagnosis of arthritis.  A subsequent November 1943 
clinical note from Camp Blanding stated there was no 
instability or fluid.  X-rays of both knees were questionable 
for arthritis.

The appellant was again hospitalized at Fort Bragg from April 
4 to 10, 1944, stating his complaint on admission as 
"arthritis."  Historically, he reported multiple right 
shoulder dislocations in 1939.  He said his current problems 
began in September 1943, when he awoke on bivouac in rainy 
weather, and his knees and legs ached, and while running, his 
knees gave out.  He reported aggravation of his pain, from 
knees, to back, to right shoulder.  He had no temperature or 
swelling, just pain.  There was no radiation.  Physical 
examination showed no external evidence of involvement of the 
knees, spine, or right shoulder.  Motions were unimpeded.  
Right shoulder pain was elicited after elevation above 90 
degrees.  The knees were negative externally.  The muscular 
system was normal.  X-ray studies of both shoulders showed 
the bones within normal limits.  The final diagnosis was 
arthralgia, acute, moderately severe, cause undetermined.

In March 1945, the appellant sprained his left knee when he 
tripped during a work detail in the recreation hall, catching 
his weight on the left knee.  A November 1945 separation 
examination report stated there were no musculoskeletal 
defects.  The report noted the appellant dislocated his right 
knee in February 1943 and was hospitalized for 150 [sic] days 
at Fort Bragg; there were no residual complaints.

In a July 1946 statement, E. Davis, M.D., took issue with the 
VA diagnosis of right knee dislocation.  He reported that 
examination found anemia and tenderness in the right 
trapezium.  The appellant's right knee had bone spurs that 
caused knee pain and tenderness with use and on pressure 
without use.  He also reported an x-ray finding of a small, 
round place in the bone about six to eight inches up on the 
femur that was obviously another bone spur.  He said the bone 
spurs and anemia should be investigated for their cause and 
cure, because the problems had become chronic, with a poor 
prognosis in light of the sore spots of his right shoulder 
and back.

In August 1946, in consideration of Dr. Davis's statement and 
all other evidence of record, the RO explicitly found 
exostosis, postero-medial aspect of right femur to be a 
disability not incurred in or aggravated during World War II 
service.  The RO notified the appellant of the disallowance 
of his claim for disability compensation for his right leg 
condition.  In December 1947, the RO added arthralgia, knees, 
back, and right shoulder to the grant of service connection, 
continuing the noncompensable rating.

An October 1951 statement from the Second Army, Headquarters, 
Ohio Military District, informed the appellant that a recent 
physical examination had shown him to be disqualified for 
retention in the active reserve because of arthritis of the 
knees.

An October 1951 medical certificate from S. Scholnik, M.D., 
reported the appellant's complaints of increasing pain in the 
knees, with shorter intervals of remission.  The appellant 
gave a history of dislocating both knees in 1943 when he 
slipped while carrying a machine gun.  Examination found 
crepitus with knee motion and instability of the joints, 
diagnosed as unstable knees-ruptured menisci, probable 
arthritic changes in the knee joints.  An October 1951 
statement from J. Dobkins, M.D., reiterated essentially the 
same history and complaints.  Complete physical examination 
was negative, except, in pertinent part, for grating on 
moving the right patella and possible injury to the right 
knee cartilages.

On VA examination in Cleveland in November 1951, neurological 
findings for sensation, strength, coordination and reflexes 
were physiologic throughout the whole body.  The appellant 
was noted to be right-handed.  On orthopedic examination, the 
appellant complained of pain in his right knee radiating to 
his right hip and shoulder, of weakness in both legs and in 
his right arm, and that both knees sometimes locked upon 
squatting.  The pain in his knee was dull and aching in 
character.  The examiner reported in detail his review of the 
appellant's service medical history, noting October 1943 x-
ray findings for the right knee and the November 1943 
hospitalization.  The examiner also noted service records of 
a March 1945 sprain of the left knee from a slip during work 
in the recreation hall.  On physical examination, ranges of 
motion, measurements of limb circumferences, tests for 
crepitus of the knees, ligament instability, tenderness, 
redness, swelling, curvature of the spine, and tenderness of 
paravertebral musculature were essentially normal.  The 
appellant complained of slight pain in the lower back with 
straight leg raising at 90 degrees, with otherwise negative 
signs of lumbosacral and sacroiliac disease.  The diagnoses 
were, in pertinent part, injuries of both knees prior to 
service without residuals currently found; sprain, right 
knee, in service, no residuals currently found; exostosis, 
distal third, right femur, benign, noted in x-ray during 
service, no orthopedic or functional impairment; instability 
not found in either knee at this examination.

In a June 1977 statement, G. Hinkle, M.D., reported that the 
appellant gave a history of severe injuries of his knees 
while in the service sustained while operating a crane, 
necessitating bilateral casting and several months of 
hospitalization.  He said he had done quite well until 
becoming Dr. Hinkle's patient in 1967; he was asymptomatic 
until he twisted a knee in 1970.  Dr. Hinkle reported that 
Dr. McCall, an orthopedic surgeon, saw the appellant and felt 
he had traumatic arthritis resulting from the injuries 
sustained in service.  Uric acid was then normal, and therapy 
consisted of cortisone injection.  In April 1977, when next 
seen, the appellant reported increasing arthritic pain in 
both knees in the past four years, and generalized myalgias 
in the elbows, hands, and shoulders.  The laboratory values 
of an arthritis profile were all within normal limits.  Dr. 
Hinkle opined that, at the time of his writing, he felt the 
appellant was having significant traumatic arthritis 
secondary to the injuries sustained in service in the 1940s.

On VA examination in July 1977, the appellant reported he 
injured both knees in 1943 when he fell or jumped off an army 
vehicle, for which he was hospitalized, casted and in 
traction for three months.  He complained, in pertinent part, 
of pain, stiffness and occasional swelling in both knees and 
of occasional shoulder discomfort.  On examination, right 
shoulder abduction was slightly limited at 165 degrees with 
slight crepitus.  Both knees had crepitus with some 
discomfort on extension and flexion.  There was discomfort 
with hyperextension of the knees, and crepitus on rotation of 
the patellae.  X-ray studies revealed minimal osteoarthritic 
changes in the knee joints, bilaterally, with a small bone 
exostosis in the medial aspect of the supra-condylar region 
of the right femur.  The diagnoses, in pertinent part, were 
degenerative arthritis of the knees with history of trauma; 
and arthralgia, right shoulder, mild to moderate.

On VA examination in May 1980, the appellant complained of 
joint pain in the arms and legs for the past five years.  He 
gave a history of a right knee fracture in service in 1944 
and of a left clavicle fracture in 1959.  He showed 
difficulty with knee bends, especially on the right, with 
limited flexion of both knees.  There was a positive sciatic 
nerve stretch, eliciting pain in the back.  Both upper 
extremities elevated to 110 degrees.  X-rays of both knees 
showed degenerative changes with normal joint spaces and an 
exostosis on the right, posterior, medial femur.  The 
lumbosacral spine showed no evidence of old or recent 
fracture and normal heights of vertebral bodies and 
intervertebral spaces.  The examiner diagnosed 
osteoarthritis, multiple joints.

On VA examination in November 1985, the appellant complained 
of knee pain with damp and cold weather, and that he could 
not lift anything heavy.  The appellant reiterated history of 
dislocation of the knees in service with casting and 
prolonged hospitalization.  The appellant reported surgery 
was recommended in service, which he had declined.  On 
examination, all the large joints were mildly enlarged and 
stiff.  There was marked laxity with movement of both knees 
in all axes.  There was marked crepitation in the knee 
joints, elbows, shoulders, and wrists, with marked loss of 
strength in the muscle masses surrounding most of the large 
joints.  The appellant walked with mild instability, felt 
probably secondary to the bilateral knee instability.  Films 
of the right and left knee showed slight degenerative 
changes, without change since May 1980.  The examiner 
diagnosed severe internal derangement of both knees; 
traumatic arthritis of both knees; and generalized 
osteoarthritis.

On VA examination in March 1991, the appellant reported that 
he used a cane in case his right knee gave out.  He presented 
limping.  He complained that arthritis affected all of his 
joints.  He gave history of his knees being all right for a 
while after service, but bothering him a lot in the past few 
years.  On examination, he was tender in the posterior 
portion of the right knee and in the posterior patellar 
region of the knee.  There was medial and lateral instability 
of the knee.  To-and-fro motion was "OK."  The left knee 
had some tenderness in the posterior aspect.  There was 
tenderness and pain over the right shoulder and a grating 
sensation on movement.  The diagnoses included history of 
dislocation of the right knee; arthritis of the right knee, 
moderate to severe; arthritis of the left knee.

A VA hospital summary of November 1991, concerned primarily 
with work-up to rule out prostate cancer, listed degenerative 
joint disease among the appellant's several diagnoses.  An 
April 1992 hospital report on admission and treatment of 
prostate cancer listed osteoarthritis of the knees and spine 
among the diagnoses.  Admission physical examination showed 
decreased range of motion of the shoulders.  X-ray study of 
the right knee showed mild to moderate degenerative process.

The appellant testified in a VA hearing in June 1992.  He 
affirmed his desire to prosecute his appeal from denial of 
service connection for arthritis of the lumbosacral spine, as 
well as for increased ratings for arthralgia of both knees, 
the low back, and the right shoulder.  He stated he injured 
his right knee in service when it popped backwards out of 
joint, and he spent approximately three months in traction 
with a break-away cast and having physical therapy, although 
he was uncertain about the length of the hospitalization.  He 
said he declined surgery.  He said he was told in service it 
would bother him all his life, and it has.  He reported that 
he got along with elastic bandages in and after service and 
did all right.  In 1951, after demonstrating inability to 
arise from a squatting position during a physical 
examination, he was discharged from the reserves.  He said he 
had taken ibuprofen for years, starting with 400 mg. three 
times a day, and increasing to his current dose of 800 mg. 
three times a day.  He stated he worked for a steel company 
for nine or ten years, and one day in the early 1960s, his 
knees collapsed under him when he jumped off a crane to talk 
to the boss.  The doctor he saw then gave him a cortisone 
injection.

He reported he currently had some swelling and touchy 
soreness in his knees and muscle spasm just above the knees.  
He had used a cane since about 1982.  His knees had given out 
on other construction jobs, also.  He now needed the cane if 
he was to do prolonged walking.  He said he often had joint 
pain at rest, which felt like a hatpin sticking into his 
knees, or lower back, or shoulders.  He said he no longer 
walked beams on a construction site, because he did not know 
when his knees would give out.  He could walk on the level, 
but not on uneven terrain, as to mow his lawn.

The appellant reported inability to move his right arm high 
and back without pain.  He said that at his last x-ray at VA 
Fort Myers clinic, the doctor told him the deterioration was 
showing throughout all of his joints.  He said a doctor first 
spoke to him about arthritis when he had the casts in 
service.  The hearing officer asked if he had treatment from 
the time of separation until the mid-1960s.  The appellant 
replied he was seen a time or two, but not treated, at the 
Cleveland VA.

The appellant testified at a VA hearing in October 1994.  He 
reported injuring his knees in 1942.  He said he was told at 
that time he was 10 percent disabled and would be discharged.  
He reported he refused discharge and remained in the service 
until the end of the war.  He stated the pain in his right 
knee had increased over time.  He essentially reiterated his 
previous testimony about the spread of joint pain and 
arthritis throughout his body.  He reported he was under 
current VA treatment for pain in multiple joints.  He 
essentially repeated the descriptions of joint and muscle 
pains throughout his body to which he testified in June 1992, 
offering examples of tasks he could not perform because of 
pain, weakness, or instability in various body parts not at 
issue in his appeal.  He said he felt pain in the shoulder 
when he lifted his arm above his head.  The pain felt more 
like muscle than joint pain.  He reported his current 
medications and that he had been diagnosed with arthritis 
since service, but he did not know if it was "muscle 
arthritis" or "bone arthritis."

On VA examination in August 1996, the appellant reported 
onset of multiple joint pain approximately 50 years before, 
including the low back, both knees, and the right shoulder, 
with symptoms more on the right side than on the left.  He 
reported his knees "snap," and he must "snap" them back 
into place.  His subjective complaints were pain, cracking, 
and weakness in the joints.  On examination, the right knee 
range of motion was zero to 110 degrees.  The left knee range 
of motion was zero to 90 degrees.  There were loose 
collateral and cruciate ligaments in both knees.  Both knees 
had palpable crepitus on flexion and extension.  Right 
shoulder flexion was zero to 60 degrees, abduction was zero 
to 90 degrees, internal and external rotation were 20 to 30 
degrees.  X-ray studies revealed moderate degenerative joint 
disease of the left knee and marked degenerative joint 
disease of the right knee.  The diagnoses included 
degenerative joint disease, both knees, with loose ligaments 
as described.

In a September 1996 addendum to the August 1996 report, the 
examiner noted the appellant injured both knees falling off 
trucks and jumping off trucks at Camp Gordon in 1943.  He 
stated the record indicated he was hospitalized for 
approximately two months for his knees at the time.  He noted 
repeated injections of steroids in the knees and complaints 
of knee and back pain for many years.  He reiterated the 
current x-ray findings.  Finally, he opined that a rational 
medical opinion could not be expressed about the probable 
extent of aggravation.

On VA examination in January 1998, without the examiner's 
reference to the claims folder, the appellant reported that 
he injured his right shoulder at Fort Bragg in 1943, at the 
same time he injured his knees jumping from a moving truck.  
He reiterated the history of casting of his knee, 
hospitalization, and physical therapy noted above.  He 
reported beginning cortisone injections in his knees about 
1960.  He denied treatment of his shoulders except for heat.  
He reported that he wore a brace and sometimes used a cane.

Regarding the right shoulder, the appellant complained of 
pain and restrictive motion.  Pain increased with reaching 
above 90 degrees.  Range of motion of the right shoulder was 
flexion to 110 degrees, abduction to 110 degrees, external 
rotation to 60 degrees and internal rotation to 60 degrees.  
Range of motion was reported with consideration of pain, 
fatigue, weakness, incoordination, and as altered by 
repetition.  The appellant denied acute flare-ups, other than 
increased pain with attempts to reach above 90 degrees.  X-
ray study showed a normal right shoulder, without bone or 
joint abnormalities.  The diagnosis was chronic strain, right 
shoulder.

The examiner responded to specific questions about whether 
the arthralgia of the right shoulder and low back caused or 
aggravated arthritis of the right shoulder or the lumbosacral 
spine essentially as follows: There is no arthritis of the 
right shoulder, hence there can be no aggravation of 
arthritis.  He commented that arthralgia is not a condition, 
it is a symptom of pain; pain does not cause arthritis, 
arthritis causes pain.

Subsequent to the January 1998 examination, the examiner 
reviewed the appellant's claims folder.  In report addenda of 
February and April 1998, the examiner reiterated that 
arthralgia was pain, a symptom, not a cause, of arthritis.

VA outpatient records from July 1985 to March 1998 are of 
record.  They show the appellant was seen repeatedly for 
complaints of pain in the knees and right shoulder, as well 
as other musculoskeletal complaints and diseases of other 
body systems.  He was treated with various nonsteroidal anti-
inflammatory drugs and other analgesic agents.  In July 1985, 
complaints of pain and limitation of motion in the knees were 
assessed as probably osteoarthritis.

In the year from January 1990 to January 1991, his complaints 
of joint pains were variously characterized as arthralgia and 
arthritis.

A May 1991 orthopedic consultation noted the appellant's 
report of spreading joint pain that started with his knees in 
1943.  The appellant walked "OK," and climbed onto the 
table "OK."  Range of motion of the shoulders was about 75 
percent with some discomfort at extremes.

In December 1991, the appellant was seen complaining that he 
still had arthritis in the knees and shoulders.  Examination 
findings were essentially as in May 1991.  In June 1992, the 
knees were stable, with some crepitus on flexion.  The 
appellant was told to continue ibuprofen, 800 mg., three 
times a day.  In December 1992, the appellant was seen to 
walk bow-legged.  In February 1995, an impression was 
probable degenerative joint disease with no evidence of 
systemic rheumatic disease.  It was noted he had little 
benefit from Tylenol.  In June 1996, the appellant complained 
of pain in all joints.  In July 1997, he complained of right 
shoulder and knee pain.  In March 1998, he complained of 
multiple joint pain.  He walked with a slow gait and a slight 
limp.


II.  Procedural Background

In June 1946, the appellant applied for VA disability 
compensation for arthritis of the right knee due to an injury 
in 1943.  The RO granted service connection in June 1946 for 
residuals of dislocation of the right knee, rated 
noncompensably disabling.  The rating decision did not 
identify the residuals.  "Arthralgia" was added to the 
rating nomenclature in December 1947, apparently as a 
separate disability, as "arthralgia, knees, back and right 
shoulder."

A December 1951 rating decision on the issue of service 
connection for arthritis of both knees revised the December 
1947 rating to delete "right knee dislocation, residuals 
of," finding that residuals of dislocation were not present, 
and restated the disability as "arthralgia, knee, back and 
right shoulder, chronic."  The rating remained zero percent.  
A December 1951 letter to the appellant informed him of the 
rating action, including the consideration of the affidavits 
of Drs. Scholnik and Dobkins, the letter from the Ohio 
Military District, and all other evidence of record, and that 
arthralgia was incurred in service.  It notified him of the 
denial of compensation and of his appellate rights.

From December 1951 through the rating of May 1992, the right 
knee disability was identified as part of a disability called 
"arthralgia, knee, back and right shoulder, chronic."  The 
rating of August 1992 implemented a VA hearing officer's 
decision to rate each of the arthralgias separately, 
identifying and rating the left knee as service connected for 
the first time.

No rating prior to April 1991 had assigned a diagnostic code 
to the disabilities.  The April 1991 rating assigned 5099-
5012 to the several arthralgic joints, indicating a 
musculoskeletal condition not listed in the rating schedule, 
rated by analogy to malignant neoplasm of the bone.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5012 (1999).  The 
rating of August 1992 assigned Diagnostic Code 5099-5257 to 
the disabilities denominated arthralgia of the right and of 
the left knee, indicating an unlisted condition rated by 
analogy to "knee, other impairment of: recurrent subluxation 
or lateral instability."  38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5257.  Beginning with the March 1993 rating 
and thereafter, the RO has rated arthralgia of both knees 
under Diagnostic Code 5257, without indication that recurrent 
subluxation or lateral instability of the knee was used by 
analogy to an unlisted condition.



III.  Analysis

As a preliminary matter in all claims at issue, the Board 
must determine whether the appellant's application for 
benefits is complete.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  If the record contains information that puts VA on 
notice that evidence may exist the lack of which leaves the 
application incomplete, VA must inform the appellant to 
submit that evidence to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  Additionally, VA has 
constructive notice of VA records, and pertinent VA medical 
records are constructively of record in the adjudication of 
VA benefit claims.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If the record informed the Board of the existence of 
pertinent VA records that were not in the claims folder, the 
Board would seek them before reviewing the related matter.

The appellant's testimony in October 1994 hearing testimony 
about a private, post-service diagnosis of arthritis, which 
he said was not of record, is exceedingly vague, especially 
in light of his next statement that it was the "Fort Myers 
doctors" who gave him the "arthritis bit."  The record 
shows that "the Fort Myers doctors" are the staff at the VA 
Fort Myers Outpatient Clinic; the progress notes from that 
facility are of record.  In Robinette, the context in which 
the claimant reported his doctor's opinion left little room 
for doubt that he referred to his current treating physician 
with whom he was in current contact.  8 Vet. App. at 73.  In 
the instant case, the appellant's testimony lacks any sense 
of the specificity that in Robinette triggered a burden for 
VA to act under section 5103(a).  Additionally, there is of 
record an October 1951 private medical certificate indicating 
a diagnosis of probable arthritic changes.  In view of the 
vagueness of the appellant and the presence in the record of 
a private physician's statement reasonably consistent with 
the appellant's statement, the Board concludes that it has 
the evidence to which the veteran referred in his testimony, 
and this testimony does not trigger any VA duty under section 
5103(a).

VA received the appellant's service medical and clinical 
records in January 1946 and in September 1948.  The appellant 
testified in June 1992 that he was seen, but not treated, at 
a Cleveland VA facility some time between separation and the 
1960s.  There is of record the report of a 1951 VA 
examination done for compensation purposes in Cleveland.  
Whereas that report is consistent with the appellant's 
testimony, and nothing else suggests the existence of other 
VA records from Cleveland, the Board concludes there are no 
VA records from Cleveland that could be constructively of 
record other than those actually of record.

The appellant's allegation of increase in disability is 
sufficient evidence to well ground a claim for increased 
rating based on increase in a disability since its last 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant has had many VA examinations of his knees and 
right shoulder.  The most recent examination responded 
directly to specific questions asked by the Board in its 
remand.  The examinations were full and complete.  They 
satisfied VA's duty to assist by affording contemporaneous 
examination, Littke v. Derwinski, 1 Vet. App. 90 (1990), and 
afforded the appellant all the rights created by action of 
the Board's prior remands in this case.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


A.  Arthralgia of the Knees

This case presents an unusual circumstance, because of which 
the Board has summarized evidence pertinent to the initial 
and other early adjudications of the appellant's claims, the 
identity of the service-connected disabilities, and the 
sufficiency of notice to the appellant of those early 
decisions, matters not usually germane to claims for 
increased rating.  These matters are pertinent because the 
appellant is service connected for arthralgia rated as 
"Knee, other impairment of: Recurrent subluxation or lateral 
instability," 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) 
[hereinafter, all cited diagnostic codes are in 38 C.F.R. 
§ 4.71a (1999)], and he also has arthritis of the knees.  
Review of the rating decisions in this case shows that the 
veteran is not service connected for arthritis of the knees.

The February 2000 Joint Motion requires the Board to consider 
VA General Counsel precedent opinions and cases cited therein 
holding that arthritis of the knee may, under appropriate 
circumstances, be rated separately from recurrent subluxation 
or lateral instability.  The Joint motion stated,

[I]n light of the fact that Appellant has 
x-ray evidence of degenerative joint 
disease in both knees and limitation of 
motion due to knee pain, on remand, the 
Board should provide an adequate 
discussion of his entitlement to a 
separate rating for degenerative joint 
disease of the knees pursuant to the 
provisions of 38 C.F.R. § 4.59 and the 
foregoing case law.

JM at 4-5.  The Joint Motion cited Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1999) and Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).

The General Counsel promulgated precedent opinion VAOPGCPREC 
23-97 ruling that arthritis and instability of the knee could 
be separately rated in response to cases remanded by the 
United States Court of Appeals for Veterans Claims 
(previously United States Court of Veterans Appeals) in which 
the claimants were service connected for both arthritis and 
instability of the knee, or, at least, there is no record 
showing that arthritis of the knees had been adjudicated non-
service-connected.

In VAOPGCPREC 9-98, the General Counsel clarified factual 
prerequisites for a separate rating for arthritis when a 
claimant is compensated under Diagnostic Code 5257 for other 
impairment of the knee.  The former opinion had held that 
where service-connected disability is rated under Diagnostic 
Code 5257, separate rating of arthritis requires actual 
additional disability, as demonstrated by limitation of 
motion at least of the extent rated noncompensably disabling 
under either of the diagnostic codes for rating limitation of 
motion of the knee.  The latter opinion acknowledged the rule 
in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1999), 
that 38 C.F.R. § 4.59, read together with Diagnostic Code 
5003, meant that painful motion in a joint with arthritis 
confirmed by x-ray was legally equivalent to limitation of 
motion, even though there is no actual limitation of motion.  
The opinion did not explicitly address whether arthritis must 
be service connected in its own right.

In Lichtenfels v. Derwinski, 1 Vet. App. 484 (1999), VA 
awarded service connection for arthritis of the knees and of 
the lumbosacral spine.  VA rated arthritis of the right knee 
and of the lumbosacral spine as a single disability.  The 
Court held that service-connected arthritis in two distinct 
anatomical locations may be rated separately under Diagnostic 
Code 5003 when each arthritic joint had limitation of motion 
less than that required for a compensable rating under the 
diagnostic code for limitation of motion of the affected 
joint.  The Court then held that painful motion in the 
absence of actual limitation of motion is legally equivalent 
to limited motion for purposes of the "less than compensable 
limitation of motion" clause of Diagnostic Code 5003.

The facts in the instant case are inapposite to those in 
Lichtenfels.  The procedural history in the instant case 
clearly shows that arthritis is not service connected.  The 
procedural history in Lichtenfels, 1 Vet. App. at 485-86, 
clearly shows that arthritis of both anatomical parts that 
the veteran sought to have rated separately were service 
connected.  Moreover, Lichtenfels, does not address at all 
the question of rating discrete disabilities that share no 
symptoms when their underlying pathology share an anatomical 
site, as with ligament laxity and arthritis of the knee.  1 
Vet. App. 484.  Lichtenfels is not authority to rate for 
compensation purposes a non-service-connected condition that 
shares an anatomical location with a service-connected 
condition.

Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995), likewise 
addressed the application of regulations that provide for 
consideration of pain and other musculoskeletal symptoms in 
rating disability evaluated under the criteria in Diagnostic 
Code 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  In 
Hicks, the disability at issue, degenerative changes of the 
hips, was service connected.  8 Vet. App. at 419.  In Hicks, 
as in Lichtenfels, the only question was how best to evaluate 
the disability for compensation purposes.  The underlying 
service connection was not at issue.  Thus, based on these 
precedents and the General Counsel's precedent opinions, 
VAOPGCPREC 23-97; VAOPGCPREC 9-98, the Board concludes that 
arthritis of the knee co-existing with instability of the 
knee may only be rated for VA compensation purposes if it is 
also service connected.

In sum, the Joint Motion's instruction that the Board provide 
an adequate discussion of the appellant's entitlement to a 
separate rating for degenerative joint disease of the knees 
is predicated on the false premise that degenerative joint 
disease of the knees is service connected and therefore 
entitled to a rating for compensation purposes.  Whereas it 
is not, the Board can offer no more cogent response than that 
above.

The appellant's arthralgia is currently rated as "knee, 
other impairment of: recurrent subluxation or lateral 
instability."  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  The objective evidence shows that the appellant's 
right and left knees present sufficiently similar disability 
pictures that the differences between them do not warrant 
different ratings or ratings under different diagnostic 
codes.  Consequently, the Board discusses them together.

The many medical examination reports show the appellant's 
objective knee dysfunction comprises lateral instability, 
pain, and limitation of motion.  Significantly, the veteran's 
complaints of pain in the knees are not of pain with motion 
of the knees, but rather general, unremitting pain.  The 
rating criteria for subluxation and lateral instability of 
the knee are 10 percent if slight, 20 percent if moderate, 
and 30 percent if severe.  Diagnostic Code 5257.  The several 
VA examinations from March 1991 to January 1998 and 
outpatient treatment records are without notation of 
observation of buckling of the appellant's knee.  He told the 
January 1998 examiner that he wore a brace, but the examiner 
did not note his observation of it, and the Board has the 
impression he was not wearing it at the examination.  There 
is no objective medical evidence corroborating the need for a 
brace.  There is no record of the prescription or dispensing 
of a brace.

Review of the veteran's reports of his medical history show 
he is not a credible or reliable historian or reporter.  
Significantly, the contemporaneous record clearly shows 
treatment of the knees in service of several days, not the 
three to five months (150 days) he began reporting as early 
as his service separation examination.  Moreover, he has 
numerous accounts of how he sustained alleged injuries of the 
knees, including slipping carrying a machine gun, while 
operating a crane, while jumping off of a vehicle.  In light 
of the varied and inconsistent history, the Board finds no 
credibility in any account from the veteran of history or of 
current complaints that is not corroborated by 
contemporaneous, objective evidence.  For example, the 
appellant reports constant pain and inhibition in walking on 
uneven terrain, but he does not present objective evidence.

To find that he is inhibited in the use of his knees to a 
degree consistent with severe subluxation or severe lateral 
instability, there ought to be objective evidence of such 
severe subluxation or lateral instability.  The objective 
evidence does not suggest severe subluxation or severe 
lateral instability of either knee, nor does the disability 
of either knee more nearly approximate that of the next 
higher rating.  38 C.F.R. § 4.7 (1999).  The preponderance of 
the evidence is against awarding a rating higher than the 
current 20 percent for each knee.  Diagnostic Code 5257.

In rating disability in the joints, functional loss is the 
prime criterion of disability.  See 38 C.F.R. § 4.40 (1999).  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Id.  
Other factors that tend to reduce (or increase) the normal 
excursion, i.e., range of motion, of joints, and thus their 
functional impairment, are less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
pain on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
38 C.F.R. § 4.45 (1999).

The Court has ruled that "[Diagnostic Code 5257 is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1993).  Therefore, the Board must consider 
other potential diagnostic codes to determine whether 
sections 4.40 and 4.45 enable a rating higher than the 
current 20 percent, or separate from the current 20 percent.

Disability of the knee may be rated for limitation of motion, 
if there is sufficient limitation.  Sections 4.40 and 4.45 
are considered in applying any diagnostic code for limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition 
to the question of separate ratings for service-connected 
arthritis when it coexists with other service-connected 
impairment of the knee, General Counsel precedent opinion 
VAOPGCPREC 9-98 also addresses application of the regulations 
pertaining to pain and related factors to any disability 
rated based on limitation of motion.

A separate rating for limitation of motion of the knees when 
they are also rated under Diagnostic Code 5257 requires 
additional disability, whatever the underlying reason for the 
limitation of motion.  VAOPGCPREC 9-98.  There is no 
additional disability due to limitation of motion of the 
knees unless that limitation of motion at least meets the 
criterion for a zero-percent rating for Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension).  Diagnostic Code 5260 requires limitation of 
flexion to 60 degrees before it constitutes disability.  
Diagnostic Code 5261 requires limitation of extension to 5 
degrees before it constitutes disability.  Although the Board 
cannot rate the veteran's arthritis, as it is not service 
connected, it may rate his arthralgia (pain) based on 
limitation of motion attributable to it.

Measurement of flexion of the appellant's knees is 
consistently greater than 60 degrees, and thus does not 
constitute additional disability.  Diagnostic Code 5260.  
Extension of the veteran's knees is consistently to 0 
degrees, and thus does not constitute additional disability 
based on actual limitation of motion.

The final basis for a separate rating for limitation of 
motion is if that motion is painful, and therefore must be 
deemed comparably disabling to actual limitation of motion.  
"Under section 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point when pain sets in.  Hicks, 8 Vet. App. at 421."  
VAOPGCPREC 9-98  4.

The most recent VA examination of the appellant's knees for 
compensation purposes measured the range of motion and noted 
the veteran's subjective complaints, but did not comment on 
objective indications of pain while the knees were in motion 
or whether painful motion caused functional impairment 
distinguishable from the lateral instability.  The March 1991 
VA examiner noted tenderness in the knees, which is a type of 
pain.

The Board will look to the outpatient record to supplement 
the formal examination evidence regarding painful motion of 
the knees.  The most recent outpatient record before the 
Board, March 1998, noted observation of the veteran walking 
slowly and with a limp.  The veteran has a long history of 
complaints of pain in the knees, including in sworn 
testimony.  He has a long history of use of nonsteroidal 
anti-inflammatory medicines for pain, corroborated by 
outpatient records.  The evidence supports a finding of 
painful motion of the knees.

Although the veteran is not service-connected for arthritis, 
the Board finds the principle that painful motion in an 
arthritic joint is comparably disabling to actual limitation 
of motion, Lichtenfels, 1 Vet. App. at 488; 38 C.F.R. § 4.59 
(1999), useful in making fair assessment of the veteran's 
arthralgia of the knees.  The evidence of slow ambulation and 
limping is sufficient to give him the benefit of the doubt 
regarding whether the painful motion causes functional 
impairment equivalent to a noncompensable limitation of 
flexion under Diagnostic Code 5260, 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999), when that impairment 
is seen in the context of the ability of the body to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  Based on that 
benefit of the doubt, the appellant is entitled to a separate 
10 percent rating for each knee for painful motion.  
38 C.F.R. § 4.59.  Whereas range of motion is not an element 
of the rating under Diagnostic Code 5257, Johnson, 8 Vet. 
App. at 427, it is not pyramiding multiple ratings of the 
same disability to award separate ratings for each knee under 
Diagnostic Codes 5257 and 5260.  38 C.F.R. § 4.14 (1999); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran has never reported acute flare-ups of arthralgia 
of his knees.  Consequently, there is no question in this 
case whether during acute flare-ups there is yet more 
functional impairment due to pain or any related factor 
contemplated by sections 4.40, 4.45, or 4.59.  Cf DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (claimant subject to acute 
flare-ups of joint disorder must have examination to evaluate 
additional functional impairment during flare-ups).


2.  Arthralgia of the Right Shoulder.

The appellant's right shoulder arthralgia is rated for 
limitation of motion.  Diagnostic Code 5201.  He does not 
have any other service-connected condition that would make it 
more appropriate to apply a different diagnostic code.

The appellant is right-arm dominant.  Limitation of motion of 
the dominant arm to 25 degrees from the side is rated 40 
percent disabling; to midway between the side and shoulder 
level is rated 30 percent; and to shoulder level is rated 20 
percent.  Diagnostic Code 5201.

When a disability is rated based on limitation of motion, 
regulations provide for consideration of other factors that 
affect the actual ability of the shoulder function.  These 
include strength, speed, coordination, endurance, and pain 
supported by adequate pathology and evidenced by visible 
behavior of the person undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that become 
painful on use must be considered seriously disabled.  
38 C.F.R. § 4.40 (1999).  Less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain are also factors for evaluating 
disability of the joints specifically.  38 C.F.R. § 4.45 
(1999).

A VA examination report that satisfies VA's duty to assist 
will provide information about the functional impairment of a 
musculoskeletal body part rated based on limitation of motion 
so as to permit application of these regulations to the 
disability evaluation of the body part concerned.  "Because 
D[iagnostic] C[ode] 5201 provides for a rating solely on the 
basis of loss of range of motion, these determinations 
should, if feasible, be 'portray[ed] (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In DeLuca, the appellant testified to seasonal flare-ups of 
his shoulder disability, which the Board found credible.  8 
Vet. App. at 208.  In the instant case, the veteran has made 
no more than vague references to right shoulder pain, and in 
the January 1998 VA examination, he specifically denied 
flare-ups, reporting only increased pain with raising his arm 
above shoulder level.  Thus, estimation of the amount of 
additional functional impairment due to pain during flare-
ups, and the equivalence of that impairment to limitation of 
motion, is not an element of evaluation of the veteran's 
right shoulder.

In June 1992, the veteran reported pain upon moving the arm 
up and back, but nothing in the testimony suggested that was 
other than the constant state of affairs.  The testimony does 
not indicate a need to account for episodic symptomatology or 
symptomatology other than that revealed on examination.  In 
October 1994, he also reported pain in all of his joints, and 
reported weakness and incoordination in his hands and arms, 
but, for lack of medical expertise, he is not competent to 
relate those manifestations to the right shoulder, Espiritu 
v. Derwinski, 2 Vet App. 492 (1992), and no physician has 
drawn such a connection.  He has not reported loss of 
strength, per se, but again, only that his shoulder hurts 
when he raises it above shoulder level.  The regulation that 
mandates consideration of functional impairment due to pain 
and weakness also requires that the fact of such functional 
impairment be supported by adequate pathology.  38 C.F.R. 
§ 4.40.  

The only report of objective findings in the right shoulder 
of the sort described in section 4.40 other than pain was in 
November 1985, when there was wasting of the muscle mass 
around most of the large joints and crepitus in the right 
shoulder.  That report is too long ago to have probative 
value for the current rating, for which current findings are 
more significant.  Francisco, 7 Vet. App. at 58.

In three examinations, March 1991, August 1996, and January 
1998, the appellant was described as having pain and 
tenderness.  He has never reported any specific functional 
impairment other than pain with raising the arm above the 
shoulder, or "up and back," as he described it in June 1992 
testimony.  The right shoulder is rated based on limitation 
of motion of the arm from the side, without distinction in 
the diagnostic code of the plane of motion.  Diagnostic Code 
5201.  VA regulation recognizes that the arm moves from the 
side in two planes, flexion and abduction.  38 C.F.R. § 4.71, 
Plate I (1999).  In all of the range of motion measurements 
from 1943 to the present, only one was less than 90 degrees, 
that was flexion in August 1996.  Most recently, the January 
1998 examiner found flexion and abduction to 110 degrees, an 
apparent improvement from the 60 and 90 degrees noted in the 
August 1996 examination.

The January 1998 examiner commented that the range of motion 
reported was in consideration of additionally disabling 
factors such as pain, incoordination, and fatigue with 
repetition.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45 (1999).  Although concisely stated, the Board interprets 
the physician's statement to mean that the pain experienced 
beginning at 90 degrees of flexion and abduction was such 
that it impaired the function of the right arm to 110 
degrees.  In other words, but for pain, incoordination and 
fatigue with repetition due to pain in the range above 90 
degrees, the functional impairment of the veteran's right arm 
due to arthralgia of the right shoulder would be less.

The evidence shows the appellant is correctly rated as 20 
percent disabled by arthralgia of the right shoulder when the 
entire history of the disability, 38 C.F.R. § 4.1 (1999), is 
considered for extent to which it adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1999).  Impairment of function is fully and generously 
compensated by treating flexion and abduction limited only to 
110 degrees by pain, incoordination, and fatigue with 
repeated motion as if the range of motion of the arm were 
limited to 90 degrees from the side.  The preponderance of 
the evidence is against a higher rating.


ORDER

Increased rating for that component of arthralgia of the 
right and left knees manifested by lateral instability, 
currently evaluated as 20 percent disabling for each knee, is 
denied.

A separate 10 percent rating for that component of arthralgia 
of the right knee manifested by painful motion is granted, 
subject to regulations governing payment of monetary 
benefits.

A separate 10 percent rating for that component of arthralgia 
of the left knee manifested by painful motion is granted, 
subject to regulations governing payment of monetary 
benefits.

An increased rating for arthralgia of the right shoulder, 
currently evaluated as 20 percent disabling, is denied.


REMAND

Pursuant to the March 2000 order of the Court effectuating 
the February 2000 Joint Remand of the appellant and VA's 
General Counsel, another examination of the appellant is 
necessary to determine the nature and etiology of his 
lumbosacral arthritis.  As noted in the Introduction, 
appellate review of the claim for increased rating for 
arthralgia of the low back will be deferred pending return of 
this claim from remand.

The purpose of this remand is to evaluate current findings in 
light of the entire recorded history of the appellant's low 
back complaints.  As the Board must ultimately find as to the 
credibility and probative value of all the evidence of 
record, it is imperative that the Board be informed of the 
historical basis of the examiner's opinion about the cause 
and time of onset of the veteran's lumbosacral arthritis.  
This will best be achieved by the examiner reviewing the 
entire available record, tracing the development of the 
veteran's arthritis back through the historical medical 
record, and identifying the documents that inform his or her 
opinion.  In identifying the documents, the examiner should 
be careful to distinguish between primary treatment documents 
and documents that themselves incorporate history from 
subsequent to the events reported.  Only thus can the Board 
make informed findings of the credibility and probative value 
if the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to identify the 
nature and time of onset of the veteran's 
lumbosacral arthritis.  Provide the 
claims folder to the examiner.  The 
examiner must review the entire medical 
record.  The examiner's report should 
identify the historic documents upon 
which he or she bases an opinion about 
the time of origin of the lumbosacral 
arthritis, specifically distinguishing 
between contemporaneous medical records, 
subsequent records incorporating history 
from the appellant, and history the 
appellant provides the examiner during 
the current examination.

2.  Readjudicate the two issues remaining 
on appeal.  If any determination remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



